Citation Nr: 0718330	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In March 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In April and May 2006, the Board received additional evidence 
submitted by the veteran without a waiver of RO 
consideration.  In May 2007, the Board secured the veteran's 
waiver of his right to have his case remanded to the RO for 
review of the additional evidence.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
is manifested by subjective complaints of constant low back 
pain and pain radiating into legs and objective findings of 
full flexion, extension limited to 10 degrees, full bilateral 
lateral flexion, right rotation limited to 5 degrees, full 
left rotation, painful motion, but no neurological 
abnormalities. 


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237 and 5242 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In the present case, because the March 2004 rating decision 
granted the veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
such claim is now substantiated.  As such, his filing of a 
notice of disagreement as to the March 2004 determination 
does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to the 
initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here.  The July 2005 Statement of 
the Case, under the heading "Pertinent Laws; Regulations; 
Rating Schedule Provisions," set forth the relevant 
diagnostic codes (DC) for spine disabilities, and included a 
description of the rating formulas under those diagnostic 
codes.  The appellant was thus informed of what was needed to 
achieve a higher schedular rating for the service-connected 
disability on appeal.

The veteran's service medical records and identified medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

The veteran was also accorded a VA examination in February 
2004. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for degenerative disc disease of the lumbar spine.  
As such, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.

The veteran's service-connected degenerative disc disease of 
the lumbar spine, rated as 20 percent disabling since 
November 19, 2003, is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine diseases, and 
specifically pursuant to Diagnostic Code 5243 for 
Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a.  

The criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an initial evaluation in excess of 20 
percent for the veteran's degenerative disc disease of the 
lumbar spine.

The February 2004 VA examination report reveals that the 
veteran complained of severe aching and sharp constant pain 
in his low back and pain radiating to legs and arms.  The 
veteran reported that he takes Advil or Tylenol for the pain.  
The veteran reported that two physicians have recommended bed 
rest in 1992 to 1995 after each of his surgeries.  

Physical examination revealed that the veteran's posture and 
gait were within normal limits.  Examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  Muscle spasm was present and tenderness was 
noted on examination of the bilateral paraspinals.  There was 
negative straight leg raising bilaterally.

Range of motion exercises demonstrated flexion to 90 degrees, 
extension to 10 degrees, right and left lateral flexion to 30 
degrees, right rotation to 5 degrees, and left rotation to 30 
degrees.  Pain occurred at 10 degrees extension, 5 degrees 
right rotation, and 30 degrees left rotation.  The examiner 
noted that range of motion of the spine was additionally 
limited by pain and that pain has the major functional 
impact.  Range of motion was not limited by fatigue, 
weakness, lack of endurance, and incoordination.    

There is no evidence of an incapacitating episode as defined 
by the regulation.  Although the veteran reported at the 
February 2004 VA examination that two doctors had prescribed 
bed rest from 1992 to 1995, there is no current medical 
evidence that a physician prescribed bed rest and provided 
treatment for an incapacitating episode.  Thus, a rating 
based on incapacitating episodes is not warranted.  38 C.F.R. 
Part 4, Code 5243.  

Based solely on the lumbar spine range of motion, the veteran 
would, at best, meet the criteria for a 10 percent rating 
under the revised schedule based on his range of motion and 
the presence of muscle spasm.  The evidence does not 
demonstrate forward flexion of the thoracolumbar spine 
limited to 30 degrees, a combined range of motion of the 
thoracolumbar spine 120 degrees or less, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  The veteran demonstrated full 
flexion on examination in February 2004, the combined range 
of motion of the thoracolumbar spine was 195 degrees (90 + 10 
+ 30 + 30 + 5 + 30 = 195).  Although muscle spasm was noted 
on examination, the veteran's posture and gait were within 
normal limits.  Moreover, there is no evidence of unfavorable 
ankylosis of the thoracolumbar spine.  

The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
veteran's disability.  DeLuca v. Brown, supra.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected degenerative disc disease of 
the lumbar spine are contemplated in the 20 percent rating 
assigned by the RO.  There is no indication that pain, due to 
disability of the spine, has caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

As noted above, any associated objective neurologic 
abnormalities are to be evaluated separately, under an 
appropriate diagnostic code.  The Board has considered this 
but does not find any objective neurologic abnormalities 
associated with the service-connected degenerative disc 
disease of the lumbar spine.  Specifically, at the February 
2004 VA examination, the peripheral nerve examination was 
within normal limits and the neurological examination of the 
lower extremities revealed that motor function and sensory 
function were within normal limits.  Bilateral lower 
extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  
Thus there is no objective evidence of any associated 
objective neurologic abnormalities, and a separate evaluation 
under the criteria for neurological abnormalities is not 
warranted.  38 C.F.R. § 4.124a (2006).

In view of the foregoing, the Board finds that the evaluation 
assigned by the RO in its March 2004 rating decision 
adequately reflects the clinically established impairment 
experienced by the veteran.  As the evidence preponderates 
against the claim for an increased rating for the veteran's 
degenerative disc disease of the lumbar spine, the benefit-
of- the-doubt doctrine is inapplicable, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for degenerative disc disease of the lumbar spine 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


